DETAILED ACTION
This constitutes a second Non-Final in this RCE round as Applicants amended base claim 1 with the limitations from now canceled claim 10.  The Examiner should have written an obviousness rejection over the limitations of canceled claim 10 during the last Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicants canceled non-elected Group II claims 11-14, thereby rendering moot the Restriction Requirement of 09/09/2020.
The Election of Species Requirement of 09/09/2020 is maintained for elected Group I.
Applicants amended base claim 1 by adding the limitations of canceled claim 10 into claim 1.  This renders moot the anticipatory prior art rejection of record but opens claim 1 up to an obviousness rejection, below.
The Markush search is not being extended as the amendments render claim 1 obvious using the same reference NARASAIA H.  This Action is a second Non-Final since Examiner neglected to write the obviousness rejection, below, in the previous Office Action.
The scope of search for base claims 1, 15, and 21 has not been extended for prior art and double patent art (following Markush search practice) beyond Applicants’ elected species and the Markush searches conducted to date.
All claims have been examined on the merits.  Note, however, that the full scope of base claims 1, 15, and 21 has not yet been searched in accordance with Markush search practice.
The next Office Action will properly be made FINAL if:
(1)       Applicants fail to overcome any rejection made in this Non-Final; and/or 
(2)       Applicants overcome the prior art rejection requiring an extended Markush search of claim 1, 15, and/or 21 that finds prior art against these claims; and/or 
(3)       Applicants’ claim amendments necessitate new grounds for rejections.  MPEP 803.02(III)(D) applies.
Current Status of 16/695,867
This Office Action is responsive to the amended claims of June 30, 2022.
Claims 1, 5-6, 8-9, and 15-21 have been examined on the merits.  Claims 1 and 6 are currently amended.  Claims 5 and 18 are previously presented.  Claims 8-9, 15-17, and 19-20 are original.  Claim 21 is new.
Priority
Applicants identify the instant application, Serial #:  16/695,867, filed 11/26/2019, and having 1 RCE-type filing therein, as a U.S. Non-Provisional patent application, which claims priority from U.S. Provisional Application 62/772,860, filed 11/29/2018.
The effective filing date is November 29, 2018, as the instant claims find support in U.S. 62/772,860.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/21/2022, was filed after the mailing date of the Non-Final Office Action on 03/31/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of June 30, 2022.
The Examiner has reviewed the claim amendments and Reply of 06/30/2022.
Applicants amended claim 1 by moving the weight percentage limitations from claim 10 into claim 1 and canceling claim 10.  This amendment renders moot the anticipatory prior art rejection (see paragraphs 22-23 of previous Office Action).
However, the amendment opens amended claim 1 and its dependent claims to an obviousness rejection (see, below) using the same prior art reference NARASAIA H.  Furthermore, the Examiner reviewed the traversal of 06/30/2022, but does not believe that Applicants persuasively traversed against application of an obviousness rejection using reference NARASAIA H.  While it is true that NARASAIA H is focused on antimicrobials, the phenyl-benzothiazole-ureido-phenyl structure of NARASAIA H is identical to the broadly defined benzothiazole-containing group of instant claim 1.  Since the structure of the reference is identical to that disclosed in instant claim 1, the functions/properties of being “luminescent” are inherent.  MPEP 2112.01(I).  Moreover, the skilled artisan would be expected to optimize weight percentages/concentrations to enhance the function of the luminescent benzothiazoles.  MPEP 2144.05(II)(A).  Applicants are encouraged to rely on surprising/unexpected data to negate the 103 rejection against claim 1 to persuasively traverse this obviousness rejection and prevent application of new references from extended Markush searches being applied and making the same argument under MPEP 2144.05(II)(A).
This action constitutes a second Non-Final as the Examiner should have foreseen in March 2022 that Applicants would amend claim 10 into claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over:
NARASAIA H (Narasaiah, T., et al.  “Synthesis, Spectral Characterization and Antimicrobial Activity of Novel Urea/Thiourea Derivatives.”  Indo American Journal of Pharmaceutical Sciences.  (2015), Vol. 2, Issue 3, pp. 714-721, previously provided to Applicants).

The instant claims are drawn to a luminescent material comprising:
a medium; 
luminescent particles comprising a luminescent benzothiazole having a ureido linkage, according to claim 1.

Determining the scope and contents of the prior art:
The reference NARASAIA H teaches the compound 3b:  
    PNG
    media_image1.png
    272
    233
    media_image1.png
    Greyscale
  (Scheme 1 on page 717), which is structurally identical to that described in instant claim 1, wherein an “ureido linkage” joins the phenylbenzothiazolyl group (defined as the “benzothiazolyl-containing group”) to the halogen-substituted phenyl.  Furthermore, the NARASAIA H compound 3b is free from pendant hydroxyl groups as required by instant claim 1.
Furthermore, NARASAIA H teaches that said compound 3b is made in the presence of solvents, such as tetrahydrofuran (right column of page 717) (interpreted as a “medium” for purposes of instant claim 1 and equivalent to a “liquid” for teaching claim 8).
The Examiner interprets “luminescent benzothiazole”, “luminescent material”, “luminescent particles” as all drawn to properties or functions of the phenylbenzothiazole compound of NARASAIA H compound 3b/instant claim 1.
Therefore, since the structure of NARASAIA H compound 3b, above, is substantially identical to that described in the instant claims, the claimed properties or functions (“luminescent benzothiazole”, “luminescent material”, “luminescent particles”) are presumed to be inherent.  MPEP 2112.01.  This teaches instant claim 1.
The NARASAIA H compound 3b, above, maps to instant claim 5, wherein one of R1 or R2 is halogen and the other of R1 or R2 is H; and R3 is H.  This teaches claims 5-6.
The NARASAIA H compound 3b, above, is the product of 2-aminophenylbenzothiazole (1) and halogenated phenylisocyanate (2):  

    PNG
    media_image2.png
    167
    1181
    media_image2.png
    Greyscale
 (Scheme 1 on page 717), thereby teaching claim 9.

Ascertaining the differences between the prior art and the claims at issue:
	Although NARASAIA H teaches the limitations, above, it does not explicitly teach the amended “at least 99 weight % based upon a total weight of the luminescent particles” in claim 1.

Resolving the level of ordinary skill in the pertinent art:
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the development, and chemical synthesis, of luminescent benzothiazoles with ureido linkages and possesses the technical knowledge necessary to make adjustments to the compositions to enhance their functions.  Said artisan has also reviewed the problems in the art as regards to use of said compositions and understands the solutions that are widely-known in the art.

Considering objective evidence present in the application indicating obviousness or nonobviousness:
	The instant claims are prima facie obvious in light of the teachings of NARASAIA H.
	The artisan would find obvious before the effective filing date of this application varying weight percentages of the luminescent particles.
	The artisan would be motivated to vary the concentration (weight percentages) of the luminescent particles to optimize the function of said particles.
	The artisan would be expected to vary the concentration (weight percentage) of the luminescent particles in the course of enhancing the function/effectiveness of the luminescent particles.  See MPEP 2144.05(II)(A):  “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."  Furthermore, neither the Specification nor the claims indicate the weight percentages of instant claim 1 are critical.
	Applicants are requested to cite surprising/unexpected data in their traversal with or without claim amendments to expedite allowance by negating the need for more obviousness rejections over claim 1.
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Claims 1, 5-6, and 8-9 are not presently allowable as written.
Claims 15-21 are presently allowable as written, due only to the fact that the Markush search has not been extended to find prior art to reject these claims.  The Markush search will be extended once Applicants overcome the prior art rejection, above.  This is in accordance with Markush search practice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625